UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 2, 2011 MAXSYS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-53148 26-0904488 (State or other jurisdiction ofIncorporation) (Commission File Number) (IRS EmployerIdentification No.) 22817 Ventura Blvd., Suite #462, Woodland Hills, CA 91364 (Address of principal executive offices)(Zip Code) (818)943-8068 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Elect of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 2, 2010, the board members received an email from Mr. Eng Seng Tan requesting the resignation of current position of director effective on April 2, 2010. Mr. Tan’s resigning does not indicate that he has any dispute or disagreement relating to the Company’s operation, policies or practices. The Company will elect a new director in near future. (c) Exhibits Exhibit No. Description Letter of resignation of Eng Seng Tan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAXSYS HOLDINGS, INC. Dated: April 4, 2011 By: /s/William Elder William Elder Title: CEO and Chairman EXHIBIT INDEX Exhibit No. Description Letter of resignation of Eng Seng Tan
